DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed, 09/01/2022, in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Response to Amendment / Arguments
The response, filed 08/01/2022, has been entered. Claims 1-17 are pending. Applicant’s arguments regarding claims 1-17 have been fully considered and are persuasive. Specifically, none of the cited prior art teaches or renders obvious “wherein a first end of the flexible strip is configured to pass through a second end of the flexible strip” in conjunction with “wherein the first end of the flexible strip comprises an end portion that is wider in a direction perpendicular to both a direction from the first end to the second end and a thickness direction of the flexible strip than a width in the perpendicular direction of a neck portion of the first end of the flexible strip”.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensor for a pipe, comprising: a flexible strip; at least one strain sensing element; and a tensioning device; wherein a first end of the flexible strip is configured to pass through a second end of the flexible strip, and wherein the first end of the flexible strip comprises an end portion that is wider in a direction perpendicular to both a direction from the first end to the second end and a thickness direction of the flexible strip than a width in the perpendicular direction of a neck portion of the first end of the flexible strip, in conjunction with the remaining claim limitations. 
Regarding claims 2-12 and 14-17: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 13: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensor for a pipe, comprising: a plurality of flexible strips; at least one strain sensing element; and at least one tensioning device, wherein each strip of the plurality of flexible strips has a first end and a second end, wherein the first end of each strip is configured to pass through the second end of each strip, and wherein the first end of the flexible strip comprises an end portion that is wider in a direction perpendicular to both a direction from the first end to the second end and a thickness direction of the flexible strip than a width in the perpendicular direction of a neck portion of the first end of the flexible strip, in conjunction with the remaining claim limitations.
     Murphy et al. (US 20170328700 A1, prior art of record) teaches (FIG. 4A) wherein a first end of the flexible strip is configured to pass through a second end of the flexible strip and wherein the second end of the flexible strip comprises an end portion that is wider in a direction perpendicular to both a direction from the first end to the second end and a thickness direction of the flexible strip than a width in the perpendicular direction of a neck portion of the second end of the flexible strip (see “Examiner’s Clarification Figure A” below). However, Murphy fails to teach wherein the first end of the flexible strip comprises an end portion that is wider in a direction perpendicular to both a direction from the first end to the second end and a thickness direction of the flexible strip than a width in the perpendicular direction of a neck portion of the first end of the flexible strip. Specifically, Murphy fails to teach that the end which passes through is the end which has the widened end and narrowed neck. 
     The structure as claimed may be seen in instant FIG. 4 (note the portion 2 which passes through 3 is the end which has the flared / widened end and narrower neck).

    PNG
    media_image1.png
    421
    824
    media_image1.png
    Greyscale

Examiner’s Clarification Figure A
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shams et al. (US 20080312682 A1); and Weaver (US 0216543 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856